DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 05/20/2022.  Claim 1 has been amended. No claim has been cancelled. No claim has been newly added. Claims 1-5 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Jan has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. (US. Pub. No. 2014/0313586, hereinafter “Jan”) in view of Ishikawa et al. (US. Pub. No. 2012/0099032, hereinafter “Ishikawa”).
As to claim 1, (Currently Amended) Jan discloses a head-up display apparatus [figure 7, head-up display device “23”] having a first inclination angle around an axis parallel to a vertical direction so that one side of a lateral direction is closer to a line of sight of user than an other side of the lateral direction is [figure 7, a first inclination angle around an axis parallel to a vertical direction so that the right side of “23” is closer to the user’s eye than the left side of “23”], one side of a lateral direction being one of sides in [[a]] the lateral direction as viewed from the line of sight user, the other side of the lateral direction being the side opposite to the one side of a lateral direction [figure 7, the right side and the left side of “23”], 
the head-up display apparatus comprising:
a display-light emitting unit [figure 7, light source “257” having a second inclination angle around the axis parallel to the vertical direction so that the right side of “257” is closer to the user’s eye than the left side of “257”] having a second inclination angle around the axis parallel to the vertical direction so that the first direction side thereof is closer to the line of sight user than the second direction side thereof is, the display-light emitting unit being configured to emit display light forming an image corresponding to the virtual image [paragraph 41, light source emits light to form virtual images on screen “23”]; and
a reflecting mirror [figure 7, “259” having a third inclination angle around the axis parallel to the vertical direction so that the right side of “259” is closer to the user’s eye than the left side of “259”] having a third inclination angle around the axis parallel to the vertical direction so that the one side of a lateral direction thereof is closer to the line of sight user than the other side of the lateral direction thereof is, the reflecting mirror being configured to reflect the display light and thereby emit reflected light to the virtual-image display unit [paragraph 41, “259” reflects light from light source “257” to form virtual image on screen “23”],
wherein, in all from the first inclination angle to the third inclination angle, a same one side of a lateral direction is closer than the other side of the lateral direction, and the first inclination angle to the third inclination angle are tilted in a same direction [figure 7, screen “23”, light source “257” and reflecting mirror “259” are in parallel to each other, therefore, the corresponding inclination angles are tilted in a same direction].
Jan does not disclose the head-up display apparatus being capable of projecting a rectangular virtual image onto a virtual-image display unit disposed in front of the line of sight user in such a manner that a height of a left side of the virtual image as viewed from the line of sight user coincides with a height of a right side thereof.
Ishikawa teaches a head-up display apparatus [figure 3, head-up display apparatus for a vehicle] being capable of projecting a rectangular virtual image onto a virtual-image display unit disposed in front of the line of sight user in such a manner that a height of a left side of the virtual image as viewed from the line of sight user coincides with a height of a right side thereof [figure 3, project a rectangular virtual image “10” onto a display unit in front of the user with both sides the same height].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the head-up display apparatus of Jan to be capable of projecting a rectangular virtual image onto a virtual-image display unit disposed in front of the line of sight user in such a manner that a height of a left side of the virtual image as viewed from the line of sight user coincides with a height of a right side thereof, as taught by Ishikawa, in order to project virtual image with even brightness (Ishikawa, paragraph 3).
As to claim 2, (Original) Jan, as modified by Ishikawa, discloses the head-up display apparatus according to Claim 1, wherein the display-light emitting unit is positioned so that an inclination of the rectangular image around an axis parallel to a longitudinal direction thereof is parallel to an inclination of the rectangular virtual image around the axis parallel to the longitudinal direction thereof [Ishikawa, figure 3, “50” is positioned so that an inclination of the rectangular image around an axis parallel to a longitudinal direction thereof is parallel to an inclination of the rectangular virtual image around the axis parallel to the longitudinal direction]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 3, (Original) Jan, as modified by Ishikawa, discloses the head-up display apparatus according to Claim 1, wherein the reflecting mirror is positioned so that an inclination of the reflected light around an axis parallel to the longitudinal direction is parallel to an inclination of the rectangular virtual image around the axis parallel to the longitudinal direction [Ishikawa, figure 3, “40” is positioned so that an inclination of the reflected light around an axis parallel to the longitudinal direction is parallel to an inclination of the rectangular virtual image around the axis parallel to the longitudinal direction]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 4, (Original) Jan, as modified by Ishikawa, discloses the head-up display apparatus according to Claim 1, wherein the third inclination angle of the reflecting mirror is set according to the first inclination angle of the virtual-image display unit so that the reflected light forms the rectangular virtual image [Ishikawa, figure 3, rectangular virtual image “10”, paragraph 27]. In addition, the same rationale is used as in rejection for claim 1.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claim 5, such as “wherein the second inclination angle of the display-light emitting unit and the third inclination angle of the reflecting mirror are set so that a length of an optical path from the display-light emitting unit to an eye point of the user corresponding to a left end of the rectangular image is equal to a length of an optical path from the display-light emitting unit to the eye point of the user corresponding to a right end of the rectangular image”, recited by claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622